                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION


WILDEARTH GUARDIANS,
                                                    CV 16-65-M-DWM
                  Plaintiff,

  vs.
                                                      JUDGMENT
UNITED STATES FISH & WILDLIFE
SERVICE; et al.,

                  Defendants,

  and

MONTANA TRAPPERS
ASSOCIATION, NATIONAL
TRAPPERS ASSOCIATION, and FUR
INFORMATION COUNCIL OF
AMERICA,

               Defendant-Intervenors.


        This action came before the Court for hearing or determination

 on the record. A decision has been rendered.

        IT IS ORDERED AND ADJUDGED, in accordance with the Court’s Order,

 that final judgment is entered as follows:

        Plaintiffs’ motion for summary judgment is denied as to their NEPA claims

 and granted as to their ESA claims.

        The Service’s cross-motion for summary judgment is granted as to
Plaintiffs’ NEPA claims and denied as to Plaintiffs’ ESA claims.

      Defendant-Intervenors’ cross-motion for summary judgment is granted as to

Plaintiff’s NEPA claims and denied as to Plaintiff’s ESA claims.

      This case is no longer consolidated and will be closed upon the filing of this

judgment.

      Dated this 26th day of October, 2018.

                                TYLER P. GILMAN, CLERK

                                By: /s/ Nicole Stephens
                                Nicole Stephens, Deputy Clerk
